Broyles, C. J.
1. “Except in case of railroad companies, tlie master is not liable to one servant for injuries arising from the negligence or misconduct of other servants about the same business.” Civil Code (1910), § 3129. However, the petition in the instant case, although construed most strongly against the plaintiff, fails to disclose the relationship of master and servant between the defendant and the plaintiff. The ruling in paragraph 1 of the decision in Smith v. W. & A. Railroad Co., 134 Ga. 216 (67 S. E. 818), will not be extended to cover the facts of this case. The petition set forth a cause of action, and the court properly overruled the general demurrer interposed.

Judgment affirmed.


Juice and Bloodworth, concur.

Lawrence & Abrahams, for plaintiff in error,